DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation “each having the flow rate controller and the first valve” is unclear what the applicant is referring to since the applicant only previously introduced a single flow rate controller and a single first valve, hence it is unclear how a flow rate controller or a first valve can be in a plurality of flow paths.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, and as far as it is definite 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sawada et al. (Pub. No. US 2019/0017855).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Sawada et al. disclose a fluid control system  (Figs. 1-6) comprising: a first valve (3) provided downstream of a flow rate controller (2); a flow rate measuring device (1C) provided downstream of the first valve (3), the flow rate measuring device (1C) having a second valve (8); an open/close detector (computer 18 detects the state of the valve, paragraph 36) provided to the second valve (8); and a controller (12) for controlling the open/close operation (paragraph 36) of the first valve (3) and the second valve (8), wherein the open/close operation of the first valve (3) is controlled according to an output signal of the open/close detector (paragraphs 31-37).
Regarding claim 2, Sawada et al. disclose the fluid control system (Figs. 1-6) wherein the controller (12) controls a timing of an open/close command output (paragraphs 37-41) to the first valve (3) according to the opening/closing state of the second valve (8) determined by the signal output from the open/close detector (paragraphs 37-41).
Regarding claim 3, Sawada et al. disclose the fluid control system (Figs. 1-6) wherein the flow rate measuring device (1C) further comprises a pressure sensor (9) disposed upstream (Fig. 4) of the 
Regarding claim 4, Sawada et al. disclose the fluid control system (Figs. 1-6) comprising: a plurality of first flow paths (Fig. 4) each having the flow rate controller (2) and the first valve (3); a second flow path (Fig. 4) connected in common to the downstream side of the plurality of first flow paths (Fig. 4), and for supplying a fluid whose flow rate is controlled by the flow rate controller (2) to a consumption part (Fig. 4); and a third flow path (Fig. 4) branching from the second flow path (Fig. 4) and having the flow rate measuring device (1C).
Regarding claim 5, Sawada et al. disclose the fluid control system (Figs. 1-6) wherein the flow rate controller (2) is a pressure-type flow rate controller (paragraph 32) comprising a control valve, a restriction part, and an upstream pressure sensor for measuring a pressure upstream of the restriction part.
Regarding claim 6, Sawada et al. disclose a flow rate measuring method performed in a fluid control system (Figs. 1-6) including: a first valve (3) provided downstream of a flow rate controller (2); a flow rate measuring device (1C) provided downstream of the first valve (3), the flow rate measuring device (1C) having a pressure sensor (9), a temperature sensor (10), and a second valve (8); an open/close detector (computer 18 detects the state of the valve, paragraph 36)  provided to the second valve (8); and a controller (12) for controlling an open/close operation (paragraph 36) of the first valve (3) and the second valve (8), the method comprising: a first step (paragraphs 37-41) of closing the second valve (8) in a state where the gas is flowing by opening the first valve (3) and the second valve (8) to flow a gas, closing the first valve (3) after a build-up time period has elapsed from the closing of the second valve (8), and measuring pressure and temperature after the closing the first valve (3) using the pressure sensor (9) and the temperature sensor (10); a second step (paragraphs 37-41) of simultaneously closing the first valve (3) and the second valve (8) in a state where gas is flowing by opening the first valve (3) and the second valve (8) to flow a gas, and measuring pressure and temperature after closing the first valve (3) and the second valve (8) using the pressure sensor (9) and the temperature sensor (10), and a third step (paragraphs 37-41) of calculating flow rate based on the pressure and the temperature 
Regarding claim 7, Sawada et al. disclose the method wherein the third step (paragraphs 37-41) comprises calculating a flow rate Q according to Q=22.4Vs(PA /TA –PB /TB) / (R ΔT), where Vs is a build-up volume, R is a gas constant, ΔT is the build-up time period from closing the second valve to closing the first valve in the first step, PA and TA are the pressure and the temperature measured in the first step, and PB and TB are the pressure and temperature measured in the second step (paragraphs 37-41).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753